eoffice of chief_counsel internal_revenue_service memorandum number release date cc psi b07 mhbeker postf-121144-10 uilc date date to air transportation industry counsel office of division counsel large business and international from curt wilson associate chief_counsel passthroughs special industries subject sec_4271 - tax on transportation of property by air this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend parent ------------------------------------- ------------------------ organizer ------------------------------------------- ----------------------- ------------------------------------------- ------------------------------ ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ - carrier retailer issue who is the taxpayer and who is the collector for purposes of sec_4271 of the internal_revenue_code the code in the facts described below postf-121144-10 conclusion the related_party organizer is the taxpayer and carrier is the collector for purposes of sec_4271 of the code in the facts described below facts parent is a corporation in the business of transporting property among other subsidiaries that it owns parent wholly owns carrier and organizer and organizer wholly owns retailer collectively subsidiaries parent and each of its subsidiaries are separate legal entities retailer receives property from unrelated third-party customers customers delivers property scheduled for air transportation to the airport by truck loads and unloads aircraft operated by carrier sorts the property at different stages of transportation in facilities operated by parent or its subsidiaries and delivers the property by truck to its ultimate destination carrier provides transportation of property by air including flying and maintaining the aircraft and providing qualified pilots crew and maintenance staff carrier owns and leases a large number of aircraft for transporting property by air carrier receives most of the property it transports from organizer organizer does not physically transport any property rather it coordinates all aspects of the movement of the property from origin to destination including scheduling such as holiday or expedited delivery and volume management to that end organizer has entered into agreements with carrier retailer and various unrelated air carriers the unrelated air carriers account for a minimal amount of carrier’s costs for transportation by air the remainder of organizer’s costs for transportation by air is attributable to services provided by retailer under the agreements carrier employs qualified pilots and crew carrier also is responsible for aircraft maintenance flight document preparation aircraft fuel and oil and pays all airport landing parking ramp and servicing fees organizer also engages in a wide variety of activities related to transportation by air such as air network planning and production flow airport slots and aircraft acquisition customer pays retailer a fee that is based on how quickly customer wants its property delivered to its ultimate destination the fee paid_by customer to retailer includes the cost of both ground and air transportation if air transportation is required to meet the delivery deadline if the delivery plan for customer’s property includes the use of aircraft retailer allocates the entire fee it collected to organizer retailer then charges organizer for its costs associated with ground transportation of the property under its postf-121144-10 contracts with carrier organizer reimburses carrier for its cost to carry property by air plus a percentage markup when customer delivers property to retailer customer will generally not know that the subsidiaries are different legal entities because they operate as one delivery business that is identified by a single brand name for example the published fees for the services do not inform customers shipping property by air that carrier and organizer are legal entities separate from parent law and analysis sec_4271 of the code imposes upon the amount_paid for taxable_transportation of property by air a tax equal to dollar_figure percent of the amount so paid the tax applies only to amounts paid to a person engaged in the business of transporting property by air for hire the rule_of the previous sentence is restated in sec_49_4271-1 of the facilities and services excise_tax regulations these regulations provide that the tax applies for example to amounts paid to an air carrier by a freight forwarder or express company for the transportation of property by air but does not apply to amounts paid_by a shipper to a freight forwarder or express company thus the tax does not apply to amounts paid to a person to facilitate or otherwise arrange the transportation of property by air unless that person is directly engaged in the business of transporting property by air sec_4271 generally provides that the tax imposed by subsection a shall be paid_by the person making the payment subject_to tax the taxpayer and sec_4291 generally provides that every person receiving any payment for transportation of property by air shall collect the amount of the tax from the person making such payment the collector sec_49_4271-1 of the regulations further provides that the tax is collected by the person engaged in the business of transporting property by air for hire who receives such payment with a limited exception relating to the u s postal service sec_4272 provides that the term taxable_transportation generally includes transportation by air which begins and ends in the united_states the facts presented raise two questions who is the person engaged in the business of transporting property by air for hire under sec_4271 and therefore the collector and who is the person making the payment subject_to tax under sec_4271 and therefore the taxpayer parent holds itself out as in the business of providing transportation of property including by air for hire parent has organized its business in such a way however that each component of its delivery system that is carrier organizer and retailer is a separate legal entity under local law you have also indicated that parent and subsidiaries are recognized as separate legal entities for federal tax purposes see sec_301_7701-2 of the procedure and administration regulations postf-121144-10 the average shipping customer generally does not know that parent and its subsidiaries are separate legal entities because they operate as one delivery business identified by a single brand name similarly parent files a consolidated_income_tax_return for itself and its subsidiaries for purposes of administering the federal excise_tax on the transportation of property by air however neither the code nor the applicable regulations allow a consolidated excise_tax return neither the customer’s perception nor the fact that parent and its subsidiaries are related entities in a controlled_group that is generally identified by a single name are factors in determining the statutory taxpayer and collector for excise_tax purposes under sec_4271 therefore the affiliated nature of the relationship between the entities and the customer’s perception are not material to this analysis generally in the chapter excise_taxes including sec_4271 the term person refers to each separate legal entity recognized for federal tax purposes for example the proposed_regulations under sec_40_0-1 of the excise_tax procedural regulations fr provide that business units for example a parent_corporation and a subsidiary_corporation a proprietorship and a related partnership or the various members of a consolidated_group are separate persons this interpretation reflects a plain reading of sec_7701 defining the term person for purposes of title_26 and sec_301_7701-1 and sec_301_7701-2 this interpretation is also supported by a long line of judicial precedent including the supreme court’s holding in 319_us_436 recognizing the doctrine_of corporate entity and a corporation’s status as a separate taxable entity for federal tax purposes parent carrier organizer and retailer are separate corporate entities and for purposes of this analysis it is not relevant that carrier organizer and retailer are brother-sister subsidiaries of parent thus parent carrier organizer and retailer are separate persons for purposes of applying sec_4271 who is the collector to determine who is the collector in this case we consider two elements of sec_4271 sec_4271 applies to i amounts paid for taxable_transportation of property by air that are ii paid to a person engaged in the business of providing transportation of property by air for hire although the calculation of the tax_base is not under consideration in this case generally for purposes of the first element of sec_4271 the amount_paid for taxable_transportation of property by air must relate to a payment for air transportation in this case there is no dispute that payment for air transportation occurs to meet the first element of sec_4271 however the amount_paid must be paid for taxable_transportation who provides the taxable_transportation of property by air taxable_transportation as defined in sec_4272 includes domestic transportation by air sec_4261 taxable_transportation of persons by air like sec_4271 provides that an postf-121144-10 amount_paid is taxable only if it is paid for taxable_transportation thus guidance under sec_4261 on this issue is relevant for determining whether an amount_paid is for taxable_transportation of property by air for purposes of sec_4271 to determine whether a person provides taxable_transportation for purposes of the excise_taxes imposed on transportation by air the person must retain possession command and control of the aircraft thus revrul_60_311 1960_2_cb_341 holds that where the owner of an aircraft leases it to others for the transportation of persons by air but retains possession command and control of the aircraft the owner is furnishing a taxable_transportation service under sec_4261 but where the owner transfers the complete possession command and control of the aircraft to a lessee either by a charter-party or by actual practice the owner is not engaging in a taxable_transportation service but is merely leasing the aircraft in revrul_60_311 a helicopter rental company made available to the lessees helicopters that met the specifications of the lessees pilots experienced mechanics and maintenance the lessees made decisions as to the time and place for operations but the rental companies controlled load limits decisions on whether to fly in given weather conditions etc the revenue_ruling reasoned that because the helicopter rental company maintained possession command and control of the helicopters and performed all services in connection with their operation the rental companies were furnishing taxable_transportation to the lessees not merely leasing the helicopter in this case carrier provides aircraft pilots mechanics and maintenance like the helicopter rental company in revrul_60_311 you have asked however whether organizer is the person that actually retains possession command and control of the aircraft because organizer has far more indicia of control than the lessees in revrul_60_311 control_over what cargo carrier transports control_over the aircrafts’ destinations control_over loading and unloading of cargo and control_over the timing of departures and other scheduling decisions is not determinative of possession command and control for purposes of this issue however in this regard we think revrul_76_394 1976_2_cb_355 provides relevant guidance in revrul_76_394 x company provided air transportation services for a number of entities whose controlling shareholders also owned the stock of x x company owned the aircraft and the pilot and crew were employed by x hiring of the pilot and crew was subject_to the concurrence of the other entities however while the overall disposition of the aircraft was under the control of x company the aircraft was operated at the direction of the related_entity using the aircraft for any particular flight subject_to the discretion of the x company pilot as to safety requirements all the other entities shared in the annual operating_expenses of the company based on their percentage of use and paid their share to x citing to revrul_60_311 and revrul_68_343 1968_1_cb_491 which involved similar facts revrul_76_394 concludes that x company has the essential elements of possession command and control of the aircraft at all times because x company owns the aircraft employs the pilot and crew and provides their services with the aircraft irrespective of the fact that the other entities direct the pilot as to destination and other details concerning actual flights when using the aircraft postf-121144-10 in this case carrier owns or leases the aircraft at issue employs the pilot and crew and provides the services of the pilot and crew with the aircraft under the terms of the agreements with organizer as in revrul_76_394 and revrul_60_311 a person other than the owner and operator of the aircraft in this case organizer directs the pilot as to destination and other details concerning actual flights nevertheless carrier retains the essential elements of possession command and control and is the person that provides taxable air transportation under the rationale of revrul_76_394 irrespective of the fact that organizer directs other details concerning actual flights when using the aircraft therefore we conclude that carrier is the person that provides taxable_transportation of property by air you have asked us to consider whether revrul_75_296 1975_2_cb_440 supports a different conclusion revrul_75_296 compares the situation of two travel agencies for purposes of sec_4261 and sec_4291 the first travel agency is an independent broker that sells tours in aircraft it charters from airlines the first travel agency is not under the supervision or control of any airline and prescribes the time of departures the origin and the destination of the chartered flights the revenue_ruling concludes that the first travel agency is required to collect the transportation tax file returns and pay over the tax to the government because the first travel agency is acting as a principal and thus is a person receiving payment under sec_4291 this is consistent with sec_49_4261-7 of the facilities and services excise_tax regulations which provides that the charterer of a conveyance that sells taxable_transportation to other persons must collect and account for the tax with respect to all amounts paid to it for transportation in contrast revrul_75_296 concludes that the second travel agency is an agent of an airline because it is under the supervision and control of the airline and therefore must collect the tax and remit it to the airline for the filing of returns and payment of the tax thus under the rationale of the revenue_ruling the airline is the person responsible for filing the returns and paying the tax to the government in the second situation even though the second travel agency must collect the tax on behalf of the airline we do not think that the holding in revrul_75_296 governs this case the regulations relating to chartered conveyances in sec_49_4261-7 specifically apply to the transportation of persons there is no similar provision in the regulations under sec_4271 relating to chartered conveyances applicable to the transportation of property we attribute that difference in the regulatory structure between the regulations under sec_4261 and sec_4271 to the difference in the statutory provisions-- sec_4271 unlike sec_4261 limits its application to amounts paid to a person engaged in the business of transportation by air as discussed below because sec_4261 does not have a similar requirement unlike the identical statutory provisions relating to taxable_transportation the travel agency in revrul_75_296 did not have to be engaged in the business of taxable_transportation by air in order to expose itself to responsibility to collect the tax under sec_4261 as a person who received payment for air transportation services within the meaning of sec_4291 further unlike the travel agencies in revrul_75_296 organizer is not an agent under the supervision and control of carrier instead organizer and carrier are postf-121144-10 related parties carrier owns aircraft and carrier’s employees actually fly and maintain the planes under revrul_76_394 that is enough to treat carrier as the person that provides taxable_transportation regardless of the level of control exercised by organizer over carrier additionally organizer is not under the supervision and control of carrier and therefore is not considered the agent of carrier under revrul_76_394 therefore we conclude that the holding of revrul_76_394 relating to related entities is more relevant than the holding of revrul_75_296 related to principals and agents in the present case for purposes of determining who is providing the taxable_transportation thus for purposes of the first element of sec_4271 amounts paid for taxable_transportation of property by air carrier is the person providing taxable_transportation of property by air the analysis does not end here however because we must also determine who is engaged in the business of transporting property by air for hire under the second element of sec_4271 who is engaged in the business of transporting property by air for hire for purposes of indentifying the collector we also apply the second element of sec_4271 to determine who is engaged in the business of transporting property by air for hire as noted above identifying the taxpayer and collector under sec_4271 transportation of property by air is different than identifying their counterparts under sec_4261 transportation of persons by air because the second element of sec_4271 unlike sec_4261 provides that the tax applies only to amounts paid to a person engaged in the business of transporting property by air for hire the statute is designed to make the person actually engaged in the business of transporting property by air the person responsible for collecting the tax this is evidenced by among other things the example in sec_49_4271-1 of the regulations providing that the tax applies to amounts paid to an air carrier by a freight forwarder or express company for the transportation of property by air but not to amounts paid_by a shipper to a freight forwarder or express company because the affiliated nature of the relationship between the entities is not material to this analysis as discussed above the amounts paid_by organizer to carrier like the amounts paid_by the freight forwarder to the air carrier in the regulations are for transportation of property by air thus organizer is not the collector carrier is a person engaged in the business of transporting property by air for hire both with respect to property transported for organizer and property transported for other shippers this is so even though a customer may not be aware that carrier not parent is the person that provides the service because of the integrated nature of the provision of the service even though a minimal amount of cargo space is actually sold to the public and even though organizer exercises a great deal of control_over the timing destination and other aspects of carrier’s services consequently carrier is engaged in the business of transporting property by air for hire carrier meets both elements of sec_4271 because carrier provides taxable_transportation and is engaged in the postf-121144-10 business of transporting property by air for hire thus carrier is the collector under sec_4291 and sec_49_4271-1 of the regulations and is required to collect the tax from the taxpayer who is the taxpayer to determine who is the taxpayer sec_4271 provides that the sec_4271 tax shall be paid_by the person making the payment subject_to the tax that is the person making the payment to the person engaged in the business of transporting property by air for hire organizer has entered into agreements with carrier to pay for transportation of property by air carrier bills organizer for its services and organizer effectuates the transfer of funds for the services organizer is a person within the meaning of sec_4271 organizer is the person making the payment subject_to the tax thus organizer is the taxpayer under sec_4271 this memorandum does not address the tax_base on which the tax is to be applied this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views we hope this memorandum has addressed the questions you raised concerning the excise_tax under sec_4271 please call if you have any further questions regarding this matter
